United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1579
Issued: November 28, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 14, 2017 appellant filed a timely appeal from a May 5, 2017 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish right carpal tunnel
syndrome causally related to factors of his federal employment.
FACTUAL HISTORY
On February 14, 2017 appellant, then a 62-year-old retired letter carrier, filed an
occupational disease claim (Form CA-2) alleging that he developed a right wrist/hand injury as a
result of factors of his federal employment. On the reverse side of the claim form, appellant’s
1

5 U.S.C. § 8101 et seq.

supervisor controverted the claim stating that appellant was last exposed to conditions alleged to
have caused his injury on March 31, 2014, the date he retired.
In an accompanying narrative statement dated December 20, 2016, appellant reported
that he was a retired letter carrier who worked for the employing establishment for 27 years. He
stated that he was last exposed to the work factors that caused his right hand/wrist injury on
March 31, 2014. Appellant described his employment duties which entailed preparing and
casing mail for delivery. This entailed grabbing mail with his left hand and using his right thumb
and index finger to grasp the outer edges of the letters to insert mail by street and number,
repetitively performing this task for three to four hours per day. Appellant further described his
street duties which required delivering mail and grasping letters using his right hand, thumb, and
index finger repetitively for six to eight hours per day over the last 27 years. He reported that
this repetitive motion placed a lot of stress to his right hand causing him to self-medicate before
and after work to alleviate his pain. Appellant explained that after he retired the pain did not
subside, which caused him to seek medical treatment with Dr. Everett Lee Campbell, a Boardcertified orthopedic surgeon, on December 20, 2016. He concluded that he had no hobbies other
than watching movies.
In a May 10, 2016 medical report, Dr. Angelo Romagosa, Board-certified in physical
medicine and rehabilitation, reported that appellant had sustained a work-related injury to the
right upper extremity while working for the employing establishment on July 15, 2014.2
Appellant was diagnosed with a rotator cuff tear and subsequently underwent surgical repair. He
eventually developed progressive numbness and tingling in the right upper extremity associated
with weakness in the hand and discomfort/pain in the wrist and hand. Dr. Romagosa reported
that an electromyography (EMG) and nerve conduction velocity (NCV) study revealed abnormal
findings consistent with a median neuropathy on the right, with a lesion located at or near the
wrist moderate in electrical degree with evidence of demyelination, but no evidence of axonal
degeneration. He diagnosed right carpal tunnel syndrome.
In a December 20, 2016 medical report, Dr. Campbell reported that appellant was retired,
but had worked for the employing establishment for 27 years which involved a great deal of
repetitive tasks using the right hand. He noted that appellant often had symptoms of carpal
tunnel syndrome which went untreated until recently when EMG/NCV testing revealed right
carpal tunnel. Dr. Campbell reviewed appellant’s December 20, 2016 narrative statement
detailing his employment duties, provided findings on physical examination, and diagnosed right
carpal tunnel syndrome. He opined that the repetitive motion of having to grasp mail with his
right thumb and index finger over a period of 27 years, for 8 to 10 hours per day, was the direct
cause for appellant’s carpal tunnel syndrome. Dr. Campbell concluded that appellant’s narrative
explanation of his condition and the repetitive tasks he performed with the right hand had a
clinical presentation consistent with chronic right carpal tunnel syndrome.
By letter dated February 22, 2017, OWCP informed appellant that the evidence of record
was insufficient to support his claim. It advised of the medical and factual evidence needed and
2

The record reflects that appellant filed a workers’ compensation occupational disease claim with a July 15, 2014
date of injury under OWCP File No. xxxxxx246. The record before the Board contains no other information
pertaining to this claim.

2

directed him to submit the necessary evidence within 30 days. In another letter of that same
date, OWCP requested additional information from the employing establishment pertaining to
appellant’s occupational disease claim.
A position description detailing appellant’s employment duties was received.
By letter dated April 24, 2017, the employing establishment controverted the claim
arguing that appellant failed to establish that his carpal tunnel syndrome was work related. It
noted that he retired on March 31, 2014 and had not been exposed to the employment duties
alleged to have caused his injury for over two years.
By decision dated May 5, 2017, OWCP denied appellant’s claim finding that the
evidence of record failed to establish that his diagnosed right carpal tunnel syndrome was
causally related to the accepted federal employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such causal relationship.7 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant. This medical opinion must include an accurate history of the employee’s
3

Supra note 1.

4

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

5

Michael E. Smith, 50 ECAB 313 (1999).

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

3

employment injury and must explain how the condition is related to the injury. The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.8
ANALYSIS
OWCP accepted that appellant engaged in repetitive activities using his hands in his
employment duties as a letter carrier. It denied his claim, however, finding that the evidence of
record failed to establish causal relationship between those factors and his right carpal tunnel
syndrome. The Board finds that the medical evidence of record was insufficient to establish that
appellant developed right carpal tunnel syndrome causally related to factors of his federal
employment as a letter carrier.
In support of his claim, appellant submitted a May 10, 2016 medical report from
Dr. Romagosa. The Board finds that Dr. Romagosa’s report does not provide support for a
work-related occupational injury. Dr. Romagosa provided a history of injury, noting that
appellant sustained a right rotator cuff tear on July 15, 2014 while working for the employing
establishment. He reported that appellant subsequently underwent surgical repair and eventually
developed progressive numbness and tingling in the right upper extremity, associated with
weakness in the hand and discomfort/pain in the wrist and hand. The Board notes that
Dr. Romagosa attributed appellant’s right carpal tunnel symptoms to his rotator cuff injury rather
than his repetitive employment factors as alleged in this claim. While he provided a diagnosis of
right carpal tunnel, Dr. Romagosa failed to provide any opinion causally relating the condition to
appellant’s alleged factors of employment. He did not discuss appellant’s work as a letter carrier
and did not report an understanding of his federal employment factors to establish causation.9
Dr. Romagosa’s conclusions are insufficient to establish the requisite causal relationship because
he failed to explain how performing repetitive duties of a letter carrier caused or aggravated the
diagnosed conditions.10
The Board has held that medical evidence that does not offer any rationalized opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.11 As such, Dr. Romagosa’s report is of limited probative value and
insufficient to meet appellant’s burden of proof.12
In a December 20, 2016 medical report, Dr. Campbell diagnosed right carpal tunnel
syndrome and opined that appellant’s repetitive employment factors were the direct cause of his
injury. The Board finds that the report of Dr. Campbell is not well rationalized and insufficient
8

James Mack, 43 ECAB 321 (1991).

9

S.Y., Docket No. 11-1816 (issued March 16, 2012).

10

See Ralph Pasqua, Docket No. 01-1302 (issued January 25, 2002).

11

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

12

See L.M., Docket No. 14-0973 (issued August 25, 2014); R.G., Docket No. 14-113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-0548 (issued November 16, 2012).

4

to establish appellant’s occupational disease claim. Dr. Campbell had some understanding of
appellant’s employment factors, noting the repetitive motion of having to grasp mail with his
right thumb and index finger for 8 to 10 hours per day over 27 years. However, he only
generally repeated appellant’s allegations pertaining to the employment factors. Such
generalized statements do not establish causal relationship because they merely repeat
appellant’s allegations and are unsupported by adequate medical rationale explaining how this
physical activity actually caused the diagnosed conditions.13 While Dr. Campbell provided a
firm medical diagnosis, his statement on causation failed to explain the mechanism of injury
pertaining to this occupational disease claim, namely, how repetitive grasping of mail for 8 to 10
hours per day, would cause or aggravate appellant’s right carpal tunnel syndrome.14 Without
explaining how physiologically the movements involved in his employment factors caused or
contributed to his diagnosed condition, Dr. Campbell’s opinion on causal relationship is not
sufficiently rationalized and is of limited probative value.15
An award of compensation may not be based on surmise, conjecture, speculation, or on
the employee’s own belief of causal relation.16 Appellant’s honest belief that his occupational
employment duties caused his medical injury, however, sincerely held, does not constitute
medical evidence sufficient to establish causal relationship.17 In the instant case, the record lacks
rationalized medical evidence establishing causal relationship between his federal employment
duties as a letter carrier and his diagnosed right carpal tunnel syndrome. Thus, appellant has
failed to meet his burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish right carpal
tunnel syndrome causally related to factors of his federal employment.

13

K.W., Docket No. 10-0098 (issued September 10, 2010).

14

S.W., Docket 08-2538 (issued May 21, 2009).

15

See V.G., Docket No. 17-0067 (issued April 15, 2017). P.O., Docket No. 14-1675 (issued December 3, 2015);
S.R., Docket No. 12-1098 (issued September 19, 2012).
16

D.D., 57 ECAB 734 (2006).

17

See J.S., Docket No. 17-0967 (issued August 23, 2017).

5

ORDER
IT IS HEREBY ORDERED THAT the May 5, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 28, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

